Citation Nr: 0716945	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-03 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo 
(dizziness).

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1962 to January 1965.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision by the Houston RO that denied service 
connection for vertigo/dizziness and a bilateral knee 
disability, and granted service connection for bilateral 
hearing loss, rated 0 percent, effective January 2, 2003.  In 
January 2005, the veteran requested a Travel Board hearing; 
he failed to appear for such hearing scheduled in March 2007.


FINDINGS OF FACT

1.  Vertigo or dizziness was not manifested in service and is 
not shown to be related to the veteran's service.

2.  A bilateral knee disability was not manifested in 
service, and is not currently shown.

3.  The veteran has Level I hearing acuity in the right ear 
and level II hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Service connection for vertigo/dizziness is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.85, Diagnostic Code (Code) 6100 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  

February and March 2003 letters (prior to the RO's initial 
adjudication of these claims) informed the veteran of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  An April 2006 letter advised him to submit relevant 
evidence in his possession, and provided notice regarding the 
ratings and the effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  

Regarding the rating for bilateral hearing loss, the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, statutory notice has served its purpose, 
and its application is no longer required because the claim 
has been substantiated.  See Dingess, supra.  A December 2004 
statement of the case (SOC) and October 2006 supplemental SOC 
(SSOC) provided notice on the "downstream" issue of an 
initial increased rating, outlined governing legal criteria 
and what the evidence showed, and explained the basis for the 
ratings assigned.  He has received all critical notice, and 
has had ample opportunity to participate in the process 
(i.e., respond and/or supplement the record) after notice was 
given.  The October 2006 SSOC readjudicated the matters after 
notice was given.  The veteran is not prejudiced by any 
technical notice defect that may have occurred earlier along 
the way, nor is it otherwise alleged.

Regarding the duty to assist, the RO obtained all relevant, 
available medical records identified, and arranged for the 
veteran to be examined for hearing loss and vertigo (he 
failed to appear for an examination for vertigo).   As there 
is no evidence a bilateral knee disorder in service or at any 
time after service, an examination for a nexus opinion is not 
necessary.  38 C.F.R. § 3.159(c) (4); Duenas v. Principi, 18 
Vet. App. 512 (2004).   VA's duty to assist is met.   
Accordingly, the Board will address the merits of these 
claims.

II. Service Connection

Factual Background

No pertinent abnormalities were found on service enlistment 
examination or on an associated medical history report.  The 
rest of his service medical records, including his separation 
examination, are silent for complaints, findings, or 
diagnosis of vertigo or knee disabilities.

Private medical records from October 1995 to October 1996 
reflect that the veteran complained of dizziness.  In October 
1995, he reported that he had periodic imbalance and 
unsteadiness off and on over the past year.  He indicated 
that it was not positional in nature, but that he related his 
unsteadiness to when he coughed, sneezed, or blew his nose.  
The following week he underwent left ear surgery for 
otosclerosis of the left ear due to, in part, his complaints 
of dizziness.  In November 1995, he reported a temporary 
improvement in disequilibrium after the surgery, but that it 
recurred.  The physician's impression was that the 
disequilibrium was possibly secondary to otosclerosis.  In 
October 1996, the physician's impression was chronic 
disequilibrium, otosclerosis vs. hydrops.

Several May 2004 statements from the veteran's friends 
indicate the veteran had postservice complaints of dizziness.  
Those who knew him prior to service indicated that he had no 
such complaints before he entered service.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

To prevail on the question of service connection there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
At the outset, it is noteworthy that the veteran, without 
giving cause, failed to appear for a VA examination scheduled 
to determine the likely etiology of his vertigo.  Hence, the 
claim must be decided on the evidence of record.  See 38 
C.F.R. § 3.655.

The record shows no evidence of dizziness/vertigo in service.  
The first evidence of such complaints was in 1995, when the 
veteran reported a one-year only history of intermittent 
imbalance or unsteadiness.  Vertigo was not diagnosed until 
2004.  Notably a long time interval (here some 30 years) 
between service and the earliest postservice medical 
documentation of complaints or findings of the disability for 
which service connection is sought (vertigo) is, of itself, a 
factor for consideration in determining whether a disability 
might be service related.  

Furthermore, there is no competent (medical) evidence that 
links the veteran's vertigo to service.  The evidence only 
suggests that the veteran's disequilibrium may possibly be 
related to otosclerosis (which is not service-connected).  

And as to the veteran's own assertions that his vertigo is 
related to his active service, because he is a layperson, he 
is not competent to opine in matters requiring medical 
expertise, such as the etiology of vertigo.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The preponderance 
of the evidence is against this claim; hence it must be 
denied.

Regarding the veteran's claim seeking service connection for 
a bilateral knee disability, the threshold requirement for 
any claim seeking service connection is that the veteran has 
the claimed disability.  The veteran's service medical 
records do not contain any evidence of knee complaints or 
findings.  Although he identified a physician he asserts 
treated his knees, records from that physician do not pertain 
to any knee disorders.  There is no postservice medical 
evidence that even refers to a knee problem.  Without any 
competent evidence that the veteran actually has a bilateral 
knee disability, there is no valid claim of service 
connection for such disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Consequently, the analysis does not 
need to proceed any further.

III. Increased Rating

Factual Background

On April 2003 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
50
LEFT
65
50
40
55
80

The average puretone thresholds in decibels were 39, right 
ear and 56, left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 84 
in the left ear.

May 2004 statements from several of the veteran's friends 
indicate that he has had progressive hearing loss since his 
separation from service.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155.  The evaluation for hearing 
impairment is determined under 38 C.F.R. §§ 4.85, 4.86.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
("staged") ratings may be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Staged ratings have not been assigned in 
this case and, since there is only one official audiological 
evaluation during the appellate period, are not indicated.
The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. § 
4.85.  

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 38 
C.F.R. § 4.86(a) (b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  Ratings for hearing 
impairment are derived by the mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Assessing the VA audiometry findings under 38 C.F.R. § 4.85, 
Table VI results in numeric designations of Level I hearing 
acuity in the right ear and Level II hearing acuity in the 
left ear.  Under Table VII, Code 6100, these findings warrant 
a zero percent rating.  An exceptional pattern of hearing 
loss (as in 38 C.F.R. § 4.86), which would permit rating 
under alternate criteria, is not shown.  Accordingly, a 
compensable rating for bilateral hearing loss is not 
warranted at any time during the appeal period.  


ORDER

Service connection for vertigo/dizziness is denied.

Service connection for a bilateral knee disability is denied.

A compensable rating for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


